UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID COLE,
Petitioner,

v.
                                                                        No. 96-1550
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-802-601)

Submitted: January 28, 1997

Decided: February 11, 1997

Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eric R. Bowman, IMMIGRATION LAW CENTER, Alexandria, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Richard M. Evans, Assistant Director, Ellen Sue Shapiro, Senior Liti-
gation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David E. Cole petitions for review of a final order of the Board of
Immigration Appeals (Board) for asylum and withholding of deporta-
tion. Because substantial evidence supports the Board's decision, we
affirm.

Cole, a native and citizen of Sierra Leone, entered the United
States as a visitor on December 1, 1990. His authorized stay expired
on January 1, 1991, but Cole remained in the United States. On
December 23, 1993, the INS issued an order to show cause why he
should not be deported for overstaying his visa. Cole filed an applica-
tion for asylum and withholding of deportation. Following a hearing,
the Immigration Judge (IJ) issued a decision denying asylum and
withholding of deportation but granting voluntary departure. The
Board affirmed, ruling that Cole had not demonstrated a well-founded
fear of persecution. Cole timely petitioned this court for review of the
Board's order.

I

Cole grew up in Freetown, Sierra Leone, but he and his family later
moved to an eastern province. Cole's father was a customs collector
for the government while the APC party was in power. According to
Cole's testimony, his father lost his job because he would not smug-
gle or take bribes. Cole was involved with a student political group
when he was in high school, and had a job with the government for
some time after he graduated. Cole describes himself as a member of
the Creole tribal group.

In 1989, rebels crossed the border from Liberia into Sierra Leone.
Cole's family was attacked. The men were beaten and the women
raped. The family fled to Freetown, and within a year Cole's father

                    2
and two sisters got visas to Great Britain, and Cole to the United
States. Cole's mother and other siblings remained in Sierra Leone.
According to Cole, the family members suffered another attack in
Freetown and his mother later died. Cole asserts that he is entitled to
asylum or withholding of deportation, because if he returned to Sierra
Leone he would be persecuted as a Creole and because of his father's
and his own association with the APC party, which is no longer in
power.

II

A refugee qualifies for asylum if he is unable or unwilling to return
to the country of his nationality because of "persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion. . . ." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1996). The alien must prove
that the fear of persecution "stems directly from one of the five cate-
gories listed in the Act." Huaman-Cornelio v. Board of Immigration
Appeals, 979 F.2d 995, 999 (4th Cir. 1992). The well-founded fear
standard contains both a subjective and an objective component. INS
v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjective
element requires a genuine fear on the part of the alien. Figeroa v.
INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective component
requires credible, specific, direct evidence supporting a reasonable
fear that the alien faces persecution. Id.; Huaman-Cornelio, 979 F.2d
at 999-1000. If an applicant establishes past persecution, he is pre-
sumed to have a well-founded fear of future persecution rebuttable by
evidence establishing a change in conditions in the country such that
any fear of future persecution is no longer objectively reasonable. 8
C.F.R. § 208.13(b)(1)(i) (1996).

This Court must uphold the Board's decision if it is supported by
substantial evidence from the record as a whole. Huaman-Cornelio,
979 F.2d at 999. The reviewing court can reverse the Board only if
the evidence "was so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution." INS v. Elias-Zacarias,
502 U.S. 478, 483-84 (1992).

We conclude that substantial evidence supports the Board's ruling.
The record supports the Board's conclusion that the sufferings

                     3
endured by Cole's family were those faced by Sierra Leoneans gener-
ally in areas under rebel attack, and were not directed at Cole's family
because of any prior affiliation with the APC. Material in the record
indicates that supporters of the APC or those related to even senior
APC officials are not subject to "legal or extra-legal actions" by the
government.

In addition, record evidence supports the Board's conclusion that
the rebels are not active throughout the country and that there are rela-
tively safe areas. Cole provided no evidence, other than his conclu-
sory testimony, to bolster his claim of persecution or even
discrimination based on his Creole background. Therefore, substantial
evidence supports the Board's ruling that Cole has neither suffered
past persecution nor has a well-founded fear of persecution on the
basis of one of the five statutory grounds.

Because Cole has failed to meet the less stringent burden of proof
for asylum, the Court need not decide whether he is eligible for with-
holding of deportation under 8 U.S.C.A. § 1253(h) (West Supp.
1996). Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991). We
affirm the Board's ruling denying Cole asylum and withholding of
deportation. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    4